DETAILED ACTION
Claims 1-4, 6, and 8-20 filed June 2nd 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, and 8-20 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed June 2nd 2022 regarding the prior art combination of Branton et al. (US2014/0279896), Rodgers et al. (US2015/0089466), and Beaver (US2012/0117141) are persuasive. The prior art combination does not include any discussion of “establishing a persistent connection between the application instance and an instance of the input processing unit using the pairing information” nor do they include teachings regarding the limitation “commands in command data output from the instance of the input processing unit based on user input received via the input processing unit.” In an updated search, Wells et al. (US2017/0054770) paragraph 152 teaches using keep-alive messages such that a connection can remain without the need for setting up a session, thus a persistent connection. Additionally, Ford et al. (US2017/0041296) teaches a system for allowing commands to be input on a client machine for a command and control of files on the cloud. The Examiner finds it non obvious to integrate the teachings of Branton, Rodgers, Beaver, Wells, and Ford to arrive at independent claim 1. Thus, the claim 1 is allowed. Claims 12 and 19 are allowed for similar reasoning to claim 1. Claims 2-4, 6, 8-11, 13-19 and 20 are allowed based upon their dependency from claims 1, 12, and 19 respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624